      Case 18-27590           Doc 38         Filed 07/18/19 Entered 07/18/19 12:46:20         Desc Main
                                               Document     Page 1 of 5
                              UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


  IN RE:                                                       Case No.: 18-27590
                                                               Chapter: 13
            Vincent M. Ambrosia, Sr.                           Hearing Date: 7/30/19
            Karen A. Ambrosia
                                                               Judge Carol A. Doyle
                                                   Debtor(s)



                                                NOTICE OF MOTION

TO:    Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe, Suite 3850, Chicago, IL 60603 by electronic notice
       through ECF
       Vincent M. Ambrosia, Sr., Karen A. Ambrosia, Debtor(s), 1335 Lundergan Ave, Park Ridge, IL 60068
       David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
       through ECF




           PLEASE TAKE NOTICE that on 7/30/19, at 9:30AM, or as soon thereafter as counsel may be
  heard, I shall appear before the Honorable Judge Carol A. Doyle, Bankruptcy Judge, in the courtroom
  usually occupied by him/her at the Everett McKinley Dirksen Building, 219 South Dearborn, Chicago,
  Illinois, room 742, or before any other Bankruptcy Judge who may be sitting in his/her place and stead,
  and shall then and there present this Motion of the undersigned, a copy of which is attached hereto and
  herewith served upon you, and shall pray for the entry of an Order in compliance therewith, at which time
  you may appear if you so desire.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on July 18, 2019 and as to the debtor by causing same to be mailed in a properly addressed
  envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
  on July 18, 2019.

                                                                      /s/ Grant Simmons
                                                                        Attorney for Movant
  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Karl V. Meyer ARDC#6220397
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  C&A FILE (14-17-17771)

  NOTE: This law firm is a debt collector.
  Case 18-27590             Doc 38         Filed 07/18/19 Entered 07/18/19 12:46:20      Desc Main
                                             Document     Page 2 of 5


                                           CERTIFICATE OF SERVICE


        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on July 18, 2019 and as to the debtor by causing same to be mailed
in a properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL
60527 before the hour of 5:00 PM on July 18, 2019.
  Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe, Suite 3850, Chicago, IL 60603 by electronic notice
  through ECF
  Vincent M. Ambrosia, Sr., Karen A. Ambrosia, Debtor(s), 1335 Lundergan Ave, Park Ridge, IL 60068
  David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF




                                                                 /s/ Grant Simmons
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-17-17771)

NOTE: This law firm is a debt collector.
  Case 18-27590        Doc 38   Filed 07/18/19 Entered 07/18/19 12:46:20            Desc Main
                                  Document     Page 3 of 5


                    UNITED STATES BANKRUPTCY COURT
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:                                   Case No.: 18-27590
                                         Chapter: 13
      Vincent M. Ambrosia, Sr.           Hearing Date: 7/30/19
      Karen A. Ambrosia
                                         Judge Carol A. Doyle
                               Debtor(s)


                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY



       NOW COMES Nationstar Mortgage LLC d/b/a Mr. Cooper, (hereinafter "Movant"), by
and through its attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant
to 11 U.S.C. §362(d) for an Order granting Movant relief from the automatic stay and in support
thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 1335 Lundergan Ave, Park Ridge, IL 60068;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 10/1/18;


       4.      The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;


       5.      Pursuant to the plan, Debtor(s) is/are to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);
  Case 18-27590        Doc 38     Filed 07/18/19 Entered 07/18/19 12:46:20          Desc Main
                                    Document     Page 4 of 5


       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                  a)     As of 07/12/2019, the Debtor(s) is/are past due for the 3/1/19 payment,
                         and all amounts coming due since that date. Any payments received
                         after this date may not be reflected in this default;


                  b)     As of 07/12/2019, the total post-petition default through and including
                         7/1/19, is $11,876.11, which includes a suspense credit of $1,705.44.
                         Any payments received after this date may not be reflected in this
                         default. This amount includes post-petition attorney fees in the amount
                         of $1,031.00;


                  c)     On 08/01/2019, the default will increase to $14,386.22 and will continue
                         to increase as additional amounts become due;


       7.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       8.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;


       9.      Movant has incurred attorney fees and/or costs in connection with this
bankruptcy proceeding:
                  $850.00       for Preparation of Notice and Motion for Relief from the
                  Automatic Stay, and prosecution of same
                  $181.00       for Court filing fee
  Case 18-27590             Doc 38         Filed 07/18/19 Entered 07/18/19 12:46:20        Desc Main
                                             Document     Page 5 of 5


         10.       Attached are redacted copies of any documents that support the motion for relief,
such as promissory notes, purchase order, invoices, itemized statements of running accounts,
contracts, judgments, mortgages, and security agreements in support of right to seek a lift of the
automatic stay and foreclose if necessary.




         WHEREFORE, Nationstar Mortgage LLC d/b/a Mr. Cooper prays this Court enter an
Order pursuant to 11 U.S.C. Section 362(d) modifying the automatic stay as to Movant, allowing
the fees and costs described herein to be added to the indebtedness pursuant to the terms of the
note and mortgage, and for such other and further relief as this Court may deem just and proper.
         Dated this July 18, 2019.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.


                                                              By: /s/ Grant Simmons

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              C&A FILE (14-17-17771)

NOTE: This law firm is a debt collector.
